DETAILED ACTION
	This Office Action is in response to the Election filed on February 23, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 34-43 in the reply filed on February 3, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination can be made without serious burden.  This is not found persuasive because the two inventions are classified in two separate classes which require two separate searches. Method classes do not overlap with semiconductor device classes in that method limitations often include specific chemistry or processing terms or concepts that are not relevant to actual semiconductor structure itself. Method claims require a specialization or background in chemistry while Device claims require a specialization or background in electrical engineering. An examiner who examines method claims only may not have the necessary expertise in examining device claims, and vice-versa. Even if such were not the case, a complete examination of both inventions would require search and consideration within separate classes or subclasses. A burden is placed on the examiner in such a situation. The requirement is still deemed proper and is therefore made FINAL.


Allowable Subject Matter
Claims 34-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a memory device, comprising:
an array of vertically stacked memory cells, the array of vertically stacked memory cells, comprising: horizontally oriented, three-node access devices having a first source/drain region and a second source drain region separated by a channel region having backchannel passivation, and gates opposing the replacement channel region and separated therefrom by a gate dielectric, wherein the three-node access devices do not have a direct, electrical body contact to a body region or the channel region of the three-node access device; vertically oriented access lines coupled to the gates; horizontally oriented storage nodes electrically coupled to the first source/drain regions of the three-node access devices; and horizontally oriented digit lines electrically coupled to the second source/drain regions of the three-node access devices. 
The closest prior art references include Bateman (US 9,570,459 B2), Choi (US 9,3790,018 B2), Roizin (US 8,599,616 B2), Park (US Pub. 2014/0054538 A1), Kim (US 11,195,836 B2), Kim (US 10,535,659 B2), and Kim (US 10,468,414 B2). These .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

This application is in condition for allowance except for the presence of claims 1-33 are directed to an invention non-elected with traverse in the reply. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass 
The prosecution of this case is closed except for consideration of the above matter.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815